Citation Nr: 1221676	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-05 136	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk



INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran had requested a hearing before the Board, which was originally scheduled for March 2011, but was postponed by the Veteran.  Another hearing was scheduled for January 2012, but the Veteran withdrew his request for that hearing due to illness in his family.  A review of the record shows that after the appeal had been certified to the Board, the RO scheduled the Veteran for a hearing before the Board, to be held via videoconference on June 5, 2012.  On June 7, 2012, a member of the Board's hearing branch contacted the RO regarding the Veteran's June 5, 2012 hearing.  According to a report of contact that has been associated with the claims folder, the RO indicated that the Veteran had withdrawn his request for a hearing.  Accordingly, the Veteran's request for a hearing before a member of the Board is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).


REMAND

In the August 2008 decision, the RO granted service connection for tinnitus with an evaluation of 10 percent, effective March 14, 2008.  The RO denied service connection for hearing loss.  In April 2009, the Veteran filed a notice of disagreement regarding the RO's denial of service connection for hearing loss, contending specifically that his hearing loss was traceable to an incident in which his armored vehicle was hit at close range with a rocket while he was serving in Vietnam, and not to any event experienced after service.  With this form, the Veteran attached a copy of his Bronze Star Citation with a "V" device for heroism.

In August 2008, the Veteran underwent a VA audiology examination.  The results of the audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
50
65
70
LEFT
30
30
55
65
70

The Veteran's speech recognition scores were 96 percent in his right ear and 96 percent in his left ear.  The VA audiologist diagnosed the Veteran as having normal hearing for 250 to 1000 Hertz bilaterally, sloping to severe sensorineural hearing loss at 4000 Hertz bilaterally, then rising to a mild loss at 8000 Hertz for the left ear and rising to a moderate loss at 8000 Hertz for the right ear. 

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000 3,000 or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Clearly, according to the August 2008 audiology testing results, the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. 3.385 (2011).  

In the instant case, the Veteran has reported acoustic trauma in service from a variety of sources such as artillery fire, mortars, and a specific explosion while in Vietnam.  He also indicated post-service occupational and recreational noise exposure.  A review of the record reveals that the Veteran received a Bronze Star Medal with a "V" device for heroism related to combat actions in January 1969.  Specifically, after the Veteran's armored vehicle was hit at close range with a rocket, "he climbed to the top of the carrier openly exposed to hostile fire and fired his heavy automatic weapon" at a large hostile force.  After destroying the squad, the Veteran pulled the unconscious driver out of the vehicle and carried him to safety.

In light of this evidence, the Board concedes the Veteran's exposure to acoustic trauma in service.  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  Thus, the question is one of nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (establishing service connection necessitates that there be evidence of a current disability, service incurrence or aggravation of said disease or injury, and a nexus between in-service disease or injury and the present disability).

In August 2008, the VA audiologist reviewed the Veteran's service treatment records noting that at the time of entrance into service, the Veteran had normal hearing for the right ear and mild hearing loss at 500 to1000 Hertz rising to normal hearing at 2000 to 6000 Hertz for the left ear.  The audiologist also noted that while the Veteran reported hearing loss in his separation report of medical history, audiometric testing done at that time indicated normal hearing at 500 to 6000 Hertz, bilaterally.  The audiologist further acknowledged that the Veteran's separation examination report indicated that he was treated for an ear fungus in the past with good results, and that he had "hearing loss, minor, years ago."

Based on the February 1969 separation examination showing hearing within normal limits, the VA audiologist opined that as to the etiology of the Veteran's hearing loss, the Veteran's current hearing loss was not caused by or a result of military noise exposure.  

Regarding the issue of nexus, the Board finds that a remand of the matter is warranted because the August 2008 VA audiology examination report is inadequate to rely upon in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.159(c) (4) (2011).  This is so because although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (2007) (quoting Ardison, supra).

In concluding that the Veteran's current hearing loss is not related to his military service, it appears that the VA audiologist relied solely on the Veteran's separation examination report, which she stated indicated normal hearing at that time.  The Board notes that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred during service.  38 C.F.R. § 3.303(d) (2011); see Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  In this instance, it is unclear whether the audiologist considered the specific impact of the Veteran's in-service acoustic trauma.  As a result, the VA audiologist's opinion is incomplete and not supported by an adequate rationale.  See Stefl, 21 Vet. App. 120, 123 (2007).

The Board consequently finds that a remand of the claim of service for hearing loss is necessary as there is not sufficient competent medical evidence on file to decide this claim.  See Barr, supra; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Stefl, 21 Vet. App. at 124 (2007) (holding that the Board must consider whether a medical opinion contains "such sufficient information that it does not require the Board to exercise independent medical judgment"); 38 C.F.R. § 4.2 (2011) (If an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  In this regard, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced while in service, or symptoms of a current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  In the instant case, the Veteran cannot testify about the etiology of his current hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his hearing loss, especially in light of his noted post-service recreational and occupational noise exposure.  See Jandreau; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, on remand, the agency of original jurisdiction (AOJ) should seek from the VA audiologist an addendum to her August 2008 examination report that specifically addresses whether there exists a relationship between the Veteran's current hearing loss and his conceded in-service acoustic trauma as documented in his citation accompanying his award of the Bronze Star with "V" device and other lay evidence of record.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After action requested in paragraph 1 above is completed, the claims folder, and a copy of this remand, must be provided to and reviewed by the examiner who conducted the August 2008 VA audiology examination, if available.  The audiologist should provide an opinion as to whether the Veteran's current hearing loss is at least as likely as not related to his in-service noise exposure/acoustic trauma.  In doing so, the audiologist must consider all of the evidence of record and must specifically consider the in-service notation of hearing loss on the Veteran's separation report of medical history and the impact of the Veteran's conceded in-service noise exposure, as documented by his citation accompanying the award of his Bronze Star with "V" device, and comment on whether that noise exposure, or any other alleged in-service noise exposure, contributed, even in part, to his current hearing loss.  If the audiologist finds that current hearing loss is not traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should specifically comment on the impact of any post-service noise exposure. 

Regardless of whether the audiologist opines favorably or negatively as to any question, the audiologist must provide support for her opinion, including reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming her opinion.  If her opinion as to nexus remains negative, the audiologist must identify the specific medical reasons as to why the evidence regarding in-service noise exposure is not sufficient to establish a relationship between the Veteran's current hearing loss and his period of military service.

If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of a diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The 

AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

(If another examination is required to formulate an opinion, or if the audiologist is no longer available, another examination should be scheduled in order for the questions set out above to be answered.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate. 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be readjudicated.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response. 

Thereafter, the case should be returned to the Board for further appellate review. By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

